internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-101816-00 date date legend x llc d1 d2 d3 d4 state this responds to your letter dated date submitted on behalf of llc requesting a ruling that llc be given an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect to be treated as a corporation for federal tax purposes and be granted relief under sec_1362 of the internal_revenue_code facts x elected to be treated as an s_corporation effective d1 on d2 llc was formed under state law and x merged into llc with llc surviving the merger under state law x represents that the merger qualified as a reorganization under sec_368 of the code although llc intended that it be taxed as a corporation for federal tax purposes as of d2 llc did not timely file an election form to be treated as an association and therefore taxable as a corporation for federal_income_tax purposes on d3 when llc realized that it did not timely file and election form to be treated as an association_taxable_as_a_corporation it requested relief under sec_301_9100-3 llc was advised by the internal_revenue_service that its operating_agreement provided for more than one class of stock which made llc no longer eligible plr-101816-00 to be taxed under subchapter_s of the code on d4 llc adopted a new operating_agreement which provided that llc have no more than one class of stock llc represents that it did not intend to terminate its s_corporation_election and that during the termination period it has timely and consistently filed its tax returns consistent with its treatment as an s_corporation law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is an entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301 a an eligible_entity with at least two members an elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is a partnership if it has two or more members to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or in a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and plr-101816-00 that granting relief will not prejudice the interests of the government sec_301 a sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation cannot have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1362 in relevant part provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequence of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible plr-101816-00 for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result llc is granted an extension of time to elect to be taxed as an association as of d2 llc has days from the date of this letter to file form_8832 with the applicable service_center to elect to be treated as an association for federal tax purposes as of d2 further we conclude that llc’s subchapter_s_election terminated on d2 when x merged into llc and llc’s operating_agreement provided that llc have more than one class of stock we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
